Citation Nr: 1129597	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stomach disability, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disability, to include as secondary to the service-connected PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the VA RO in Columbia, South Carolina.  

The Veteran withdrew his request for hearing before the Board in October 2008.  As such there are no outstanding hearing requests of record.   38 C.F.R. § 20.704(e).

The matters were previously before the Board in January 2009.  At that time, the Board determined that new and material evidence had not been received to reopen the claim for a stomach disability.  The Board additionally denied the claim for hypertension.

The Veteran appealed the denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued by the Court in November 2010, the Court vacated that portion of the Board's January 2009 decision that denied the claims pertaining to the stomach and hypertension.  The remainder of the decision was affirmed.  The Court then remanded the claims to the Board for readjudication consistent with the Memorandum Decision.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the claim for service connection for a stomach disability, but that additional development is necessary regarding the underlying service connection claim, as well as the claim for hypertension.  

Accordingly, the reopened claim of service connection for a stomach disability and the claim for hypertension are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In an August 2001 decision, the Board denied the claim of entitlement to service connection for a chronic stomach disorder, other than peptic ulcer disease (PUD).   The Veteran did not request reconsideration of the decision or appeal the decision to the Court.  

2.  The evidence submitted since the August 2001 Board decision was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with previous evidence of record, does relate to an unestablished fact necessary to substantiate the claim and does raise a reasonable possibility of substantiating the claim of service connection for a stomach disability.  


CONCLUSION OF LAW

The evidence received since the final August 2001 Board decision, is new and material, and the Veteran's claim of service connection for a stomach disability is reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  

In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In light of the favorable action taken in this decision that new and material evidence has been received to reopen a claim for service connection for a stomach disability, and the finding that remand for additional development of the claim on the merits is required, the Board finds that further discussion of VCAA compliance as to this issue is not warranted at this time.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

Here, the Veteran seeks to reopen a previously denied claim for service connection for a stomach disability.  In March 1999, the RO denied the Veteran's claim for a stomach disorder.  The Veteran appealed the decision.  

In August 2001, the Board affirmed the RO's denial of the claim for a chronic stomach disorder, other than PUD.  This is the last final denial on any basis.

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).  

Thus, the Board's August 2001 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104.   However, if new and material evidence is presented or secured with regard to a claim that was disallowed, the Board must reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105. 

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record indicates that in its March 199 rating decision, the RO denied service connection for a chronic stomach condition on the basis that there was no evidence of a chronic stomach condition in service or within one year of discharge from service.  The RO additionally found no evidence showing that the Veteran's current stomach problems were incurred or aggravated during service 25 years prior.  

In August 2001, the Board affirmed the denial of the claim for a chronic stomach disorder, other than PUD.  The Board reasoned that there was no evidence of a chronic stomach disorder during service or until many years after service.  The Board additionally found that the current stomach disorder, other than PUD, was not related to service.  

Of record at the time of the August 2001 Board decision were the Veteran's service treatment records, which show that he complained of stomach cramps after physical training in July 1968.  The remainder of the Veteran's service treatment records were devoid of complaints or treatment for a stomach condition, including the January 1971 separation examination and a March 1975 Reserve medical examination.  

Post- service, the Veteran first began manifesting epigastric complaints in 1984.  PUD was suspected in 1984.  An upper gastrointestinal study in March 1985 was negative for an ulcer crater, but showed active peptic disease.  Thereafter, VA outpatient treatment records dated between 1986 and 1999 show the Veteran was variously diagnosed with PUD, a resolving gastrointestinal (GI) bleed, and gastroesophageal reflux disease (GERD).

During a February 2001 Board hearing, the Veteran testified that he had a stomach condition in service, which he continued to suffer from and treat, since his discharge from service.  He further testified that medical providers have informed him that he has gastritis, which he treats with over the counter medication. 

The evidence submitted subsequent to the August 2001 decision includes VA and private treatment records showing continued treatment for gastritis and GERD.  

The Veteran additionally maintains that his current stomach disorder is secondary to his service-connected PTSD and has submitted articles in support of this argument. These articles variously indicate that PTSD promotes poor health and individuals with PTSD suffer from physical symptoms, to include gastritis and stomachaches.

In February 2008, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's gastrointestinal symptoms were not related to the Veteran's period of active service or service-connected PTSD.  

As noted previously, the August 2001 Board decision denied service connection on the basis that there was no evidence of a chronic stomach disorder during service or until many years after service.  The Board additionally found that the current stomach disorder, other than PUD, was not related to service.  

In Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

The Court emphasizes that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  

The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Given the Veteran's statements as to a continuity of stomach symptomatology since service and medical evidence showing treatment for a stomach disability, to include gastritis and GERD, and medical treatise evidence suggesting a relationship to PTSD, the  evidence is "material" when considered with the previous evidence of record and relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.  


Therefore, the Veteran's claim of service connection for a stomach disability is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a stomach disability, the appeal to this extent is allowed subject to further action as discussed herein below.



REMAND

Reopening the claim for service connection for a stomach disability does not end the Board's inquiry.  Additional development is necessary prior to a final adjudication of the merits of the Veteran's reopened claim, as well as the claim for hypertension.  The claims are remanded for action as described below.

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court in Dingess/Hartman, supra, found that the VCAA notice requirements applied to all elements of a claim.  The revised VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

As noted in the Introduction, the claims pertaining to the stomach and hypertension were previously before the Board in January 2009 and denied.  The Veteran appealed the denials to the Court.  In a November 2010 Memorandum Decision, the Court vacated the Board's decision with respect to these claims finding that the Board failed to provide an adequate statement of reasons or bases for its determination that the February 2008 VA medical examination was adequate and more probative of the matters on appeal.  

The Court found that the February 2008 VA examination did not discuss all of the medical literature favorable to the Veteran, to include, but  not limited to, a VA teaching tool entitled "[PTSD] 101" compiled by the National Center for PTSD; an article from the Cleveland Clinic Journal of Medicine; fact sheets from the National Center for PTSD; an article published by the Division of Health and Science Policy at the New York Academy of Medicine; an article published by the National Institute of Mental Health; and a brochure published by the VA Healthcare Network of Upstate New York.  See Pages 9 & 10 of the Memorandum Decision.  The Court additionally found the Board failed to adequately explain why it assigned more probative value to the February 2008 VA examination as opposed to the favorable medical literature.  The matters were remanded to the Board for adjudication consistent with the November 2010 Memorandum Decision.
  
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as ulcers and hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.   The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.   Allen v. Brown, 7 Vet. App. 439 (1995).   VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.   71 Fed. Reg. 52,744-52,747.

Consistent with the findings of the Court's Memorandum Decision, the claims must be remanded for a VA addendum opinion, which specifically addresses the medical treatise evidence contained in the record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner must address the specific questions set forth in the numbered paragraphs below. 

Additionally ongoing VA and private medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the claims are REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notice obligations have been satisfied in accordance with the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) and any other applicable legal precedent, by issuing a VCAA notice letter.  Such notice should apprise the Veteran of the evidence and information necessary to substantiate his de novo claim of entitlement to service connection for a stomach disability and his claim for hypertension, and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 2002).   

2.  The RO should obtain any medical records pertinent to the issues.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  The RO should seek an addendum opinion from the VA examiner, who conducted the February 2008 VA examination.  If the examiner is unavailable, the opinion must be sought from a similarly qualified medical provider.  The claims files should be made available to and reviewed by the examiner, as well as the November 2010 Memorandum Decision, and this Remand.  

The examiner should review all the medical treatise evidence of record, to include, but not limited to, the VA teaching tool entitled "[PTSD] 101" compiled by the National Center for PTSD; an article from the Cleveland Clinic Journal of Medicine; fact sheets from the National Center for PTSD; an article published by the Division of Health and Science Policy at the New York Academy of Medicine; an article published by the National Institute of Mental Health; and a brochure published by the VA Healthcare Network of Upstate New York.  The examiner is referred to Pages 9 and 10 of the November 2010 Memorandum Decision, which lists the "favorable" medical treatise articles identified by the Court.  

Once this information has been reviewed, the examiner must state whether it is at least as likely as not (50% probability or greater) that any currently diagnosed stomach disability and/or hypertension is due to an injury or disease that was incurred during the Veteran's active military service or proximately due to or the result of the service-connected PTSD.  In offering these opinions, the examiner should specifically acknowledge and comment on the medical treatise evidence.  The rationale for all opinions expressed should be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


